Exhibit 99.1 WARNER MUSIC GROUP CORP. REPORTS RESULTS FOR FISCAL SECOND QUARTER ENDED MARCH 31, 2017 • Total revenue grew 10.7% or was up 12.7% in constant currency • Digital revenue grew 21.9% or was up 23.3% in constant currency • Net income was $20 million versus $12 million in the prior-year quarter • OIBDA was $141 million versus $127 million in the prior-year quarter NEW YORK, New York, May 8, 2017—Warner Music Group Corp. today announced its second quarter financial results for the period ended March 31, 2017. “We had another excellent quarter, with double-digit growth in both the current and prior-year quarters,” said Steve Cooper, Warner Music Group’s CEO.“Our streaming revenue is now double that of physical and triple that of downloads.An improved industry environment is helping, but we continue to outperform our competition due to fantastic new music and outstanding execution by our operators around the world.” “This was a very strong quarter, marking the 7th consecutive quarter of year-over-year revenue growth,” added Eric Levin, Warner Music Group’s Executive Vice President and CFO.“Although tough comparisons could make for a more challenging second half, I’m confident we’ll have another great full fiscal year.” Total WMG Total WMG Summary Results (dollars in millions) For the Three Months Ended March 31, 2017 For the Three Months Ended March 31, 2016 % Change (unaudited) (unaudited) Revenue $ $ 11 % Digital revenue 22 % Operating income 78 52 50 % Adjusted operating income⁯(1) 83 54 54 % OIBDA(1) 11 % Adjusted OIBDA(1) 13 % Net income 20 12 67 % Adjusted net income (1) 25 14 79 % Net cash provided by operating activities 70 -37 % (1) See "Supplemental Disclosures Regarding Non-GAAP Financial Measures" at the end of this release for details regarding these measures. Revenue grew 10.7% (or 12.7% in constant currency). Growth in Recorded Music digital and artist services and expanded-rights revenue, and Music Publishing performance, digital and synchronization revenue was partially offset by declines in Recorded Music physical revenue.Recorded Music licensing revenue was flat due to currency fluctuations.Music Publishing mechanical revenue was flat.Revenue grew in the U.S., Asia and Latin America, which was partially offset by currency-related declines in Europe. Digital revenue grew 21.9% (or 23.3% in constant currency), and represented 53.2% of total revenue, compared to 48.3% in the prior-year quarter.This is the first quarter where digital revenue exceeded 50% of the Company’s total revenue. Operating income was $78 million, compared to $52 million in the prior-year quarter. OIBDA increased 11.0% to $141 million from $127 million in the prior-year quarter and OIBDA margin rose 0.1 percentage point to 17.1% from 17.0% in the prior-year quarter. The improvement in operating income and OIBDA was the result of increased revenue.The increase in OIBDA margin was due to revenue mix, which was partially offset by higher variable compensation expense.Adjusted OIBDA rose 13.2% and Adjusted OIBDA margin was up 0.4 percentage points to 17.7% as a result of the same factors that impacted OIBDA and OIBDA margin. Net income was $20 million, compared to $12 million in the prior-year quarter, and Adjusted net income was $25 million, compared to $14 million in the prior-year quarter. The increase was primarily attributable to higher OIBDA, lower interest expense and a tax benefit that primarily related to currency losses on an intercompany loan.These factors were offset by higher other expenses related to losses on the Company’s Euro-denominated debt and derivative assets, as well as a loss on investment. Adjusted operating income, Adjusted OIBDA and Adjusted net income exclude certain losses in the second quarter related to PLG-related asset sales and costs associated with the Company’s shared service center move.See below for calculations and reconciliations of OIBDA, Adjusted operating income, Adjusted OIBDA and Adjusted net income.
